UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4215


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER D. TAVENNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:09-cr-00530-CMH-1)


Submitted:   October 6, 2010                 Decided:   November 16, 2010


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Brian L. Mizer, Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant.    Neil H. MacBride, United
States Attorney, Jason H. Poole, Special Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher D. Tavenner appeals his conviction for one

count   of   possession   of    marijuana,   in   violation   of   21   U.S.C.

§ 844 (2006).     He claims the magistrate judge erred in denying

his motion to suppress evidence seized pursuant to a search as

an incident to a lawful arrest.        Finding no error, we affirm.

             This court reviews the factual findings underlying the

denial of a motion to suppress for clear error and the legal

conclusions de novo.       United States v. Johnson, 400 F.3d 187,

193 (4th Cir. 2005).           The evidence is construed in the light

most favorable to the prevailing party below.            United States v.

Seidman, 156 F.3d 542, 547 (4th Cir. 1998).             Probable cause to

arrest is defined as:

     facts and circumstances within the officer’s knowledge
     that are sufficient to warrant a prudent person, or
     one of reasonable caution, in believing, in the
     circumstances shown, that the suspect has committed,
     is committing, or is about to commit an offense. The
     evidence needed to establish probable cause is more
     than a mere suspicion, rumor, or strong reason to
     suspect but less than evidence sufficient to convict.

United States v. Williams, 10 F.3d 1070, 1073-74 (4th Cir. 1994)

(internal quotations and citations omitted).              “[T]he district

court is entitled to respect the inferences drawn by officers

from their ‘own experience in deciding whether probable cause

exists.’”     United States v. White, 549 F.3d 946, 951 (4th Cir.




                                      2
2008)   (quoting   Ornelas    v.     United    States,   517     U.S.   690,   700

(1996)).

            We conclude that the facts, as found by the magistrate

judge and affirmed by the district court, support the finding

that there was probable cause for the arrest.                  Accordingly, we

affirm the judgment because the search was a lawful search as an

incident to the arrest.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the     court    and     argument   would    not   aid    the

decisional process.

                                                                        AFFIRMED




                                       3